DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on August 8, 2022, in which claims 4, 5. 12, 13 and 20 were canceled and claims 1-3, 6-11, 14-19 and 21-26 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on August 8, 2022, with respect to claims 1-3, 6-11, 14-19 and 21-26 have been fully considered and are persuasive. The 35 USC 112 rejection set forth in the last office action has been withdrawn.

Remark
The current amended claims 1, 6, 9, 14, and 17 has been entered in the application file. The information provided therein has been considered as to the merits.

Canceled claims 4-5, 12-13, and 20 has been entered in the application file.

The newly added claims 21-25 have been entered in the application file and no new matter has been introduced. 

Response to Rejection of Claims under 35 U.S.C. § 112
The rejection under 35 U.S.C. § 1 12(b) with respect to claims 1-20 has been withdrawn in the light of the claimed amendment filed on August 8, 2022.

Response to Claim Objections
The claim objection with respect to claims 6 and 14 set forth in the last office action has been withdrawn in light of the claimed amendment filed on August 08, 2022.

Response to Rejection of Claims under 35 U.S.C. § 103
The rejection under 35 U.S.C. § 103 with respect to claims 1-4, 7-12, and 15-20 as being unpatentable over Gardner et al., US 2002/0178034 in view of Jafri, US 2016/0378874 has been withdrawn in the light of the claimed amendment filed on August 8, 2022.

V. New Claims 
Acknowledgement is made that the allowable claim 6 has been rewritten into independent form as new claim 21, and new claims 22-25 are dependent upon claim 21 has been entered in the application file. The information provided therein has been considered as to the merits.


Allowable Subject Matter
Claims 1-3, 6-11, 14-19 and 21-26 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in searching a flight schedule database for multiple flight schedule records related to flight preference information specified by a user, by machine learning logic of a computer, wherein the machine learning logic is trained with training data that includes flight schedules selected by passengers and flight preference information associated with the passengers, wherein flight schedules associated with the multiple flight schedule records are communicated to a terminal associated with the user by the computer, in response to locating the multiple flight schedule records, wherein a booking indication associated with a particular flight schedule of the flight schedules is received from the terminal and wherein the training data is updated to associate the particular flight schedule with the flight preference information specified by the user.
None of the prior art of record, singular and any order combination discloses the recited claimed limitations “identifying, by the computer and based on the passenger seating environment, one or more available seats on aircraft associated with the one or more flight schedule records that accommodate passengers having the specified body type; communicating, by the computer and to the user terminal, seat availability information that specifies the one or more available seats to the user terminal; receiving, from the user terminal, a booking indication associated with a particular flight schedule of the flight schedules; and updating, by the passenger service system, the training data to associate the particular flight schedule with the flight preference information specified by the user”. These claimed features render claims 1-3, 6-11, 14-19 and 21-26 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 11, 2022